It is a great pleasure for me to address the General Assembly of the United Nations as we celebrate the seventieth anniversary of our global Organization. It is important, at this time, that we revisit the founding objectives of the United Nations to determine whether we have been able to live up to what they have required of us since its establishment. Primarily, the United Nations was set up to promote peace and stability among humankind and to assist nations to develop socially and economically, to mention but a few of the founding objectives. This annual session gives us an opportunity to review and recommit ourselves to the objectives laid out by our predecessors.
Tremendous progress has been made on a number of social fronts, while growth in the economies and the development of nations is evident. However, that success has come with its own challenges that need to be addressed in a spirit of global cooperation in order to achieve the ultimate goal of peaceful progress and development that leaves nobody behind. We urge the United Nations to continue to play its role in fostering a collective approach to overcoming all impediments.
15-29431 19/51

A/70/PV.16 29/09/2015
The capabilities and successes of the United Nations are well documented. We have seen the United Nations play a significant role in resolving conflicts on the African continent and in other parts of the world. The role of the United Nations in curbing the Ebola outbreak is appreciated. While we have not eradicated the disease completely, we applaud the Organization’s tremendous efforts to stem its spread. We also commend the United Nations for launching such initiatives as the Global Fund to Fight AIDS, Tuberculosis and Malaria, which has played a significant role in combating those diseases. We appeal to the United Nations to continue helping Africa emerge from the cycle of poverty and disease as the continent seeks to fulfil its Agenda 2063, which seeks to eradicate poverty and create prosperity for all.
Africa has great potential for investment. What remains is to create the requisite environment for economic growth. We strongly believe that the United Nations system can establish a peaceful global village free of fear and violence. We adopted the Millennium Development Goals (MDGs), aiming to emancipate humankind from poverty and hunger by creating prosperity in a safe and peaceful environment that offers acceptable basic living standards (resolution 55/2). We are pleased to observe that our decision has, by and large, yielded positive outcomes that live up to the founding principles of the United Nations.
The impressive progress witnessed during the implementation of the MDGs makes us confident that the new 2030 Agenda for Sustainable Development (resolution 70/1) will enjoy even greater success. We have good reason to anticipate a sustainable transformation of nations over the next 15 years. Our presence here should signify a renewed commitment to our resolve.
The Kingdom of eSwatini is one of many nations to report significant progress in the implementation of the MDGs. That progress has been guided by a people-driven road map leading us towards our Swaziland Vision 2022, which is designed to propel the Kingdom to become a developed country, a development State. We are very much aware of the challenges that lie ahead on the journey, but I have full confidence in the capabilities of our people. They have worked very hard over the years to bring us to where we are today. Although we may not have an abundance of natural resources, we do have an innovative and educated workforce that is united in a common purpose.
With Africa opening up new trade markets and investment opportunities, the Kingdom of eSwatini has fast-tracked reforms that have yielded improved ease of doing business. Infrastructure development has also improved direct access to global markets through the completion of our new international airport, while providing multiple investment opportunities in its immediate surroundings. We believe that the airport will give rise to downstream projects that can create employment opportunities and add the required impetus to our economic growth.
Access to markets of the developed world remains critical for Africa, which is well endowed with mineral resources yet still faces the challenges of poverty, hunger and unemployment. The support of the United Nations is essential if we are to successfully deal with the mammoth task of developing infrastructure so that we can add value to our natural resources. The success of trade and investment also hinges heavily on a reliable and sustainable supply of energy. As a result, we now have a comprehensive strategy and programme of action that outline the gaps that need to be addressed by all players in the energy sector. They present viable opportunities for investment in that sector, particularly in renewable energy.
As we envisage a world free of poverty, hunger, disease and want, where all life can thrive, it becomes critical to make youth empowerment central to achieving that goal. Attaining a 97 per cent enrolment rate in primary education is a significant milestone for our country as we seek to ensure education for all. Sustainable education requires that that high enrolment should be complemented by quality education that is further accessible at the secondary, higher and tertiary levels.
We remain challenged in meeting that requirement, and we call upon our global friends to partner with us to ensure that we do not become victims of our own success. We are recognizing and rewarding outstanding educational talent through entrepreneurial development initiatives at the secondary and tertiary levels. We trust that those initiatives, among many others, will produce a future generation that is equipped with the life skills needed to provide solutions to the socioeconomic challenges facing many of our unemployed youth today. The Kingdom is also developing innovation parks that will provide our young people with the creative skills needed to enable them to contribute to the sustainable development of the country.
20/51 15-29431

29/09/2015 A/70/PV.16
The HIV/AIDS pandemic, which has stretched our health resources to the limit, remains a challenge that requires our collective effort. As a nation, we have taken a decision that we want to become one of the first African countries with a generalized epidemic to achieve an AIDS-free generation in 2022 — a vision that is in line with the global agenda to end AIDS by 2030.
The Kingdom of eSwatini still largely relies on agriculture as a means to sustain itself and prosper. Programmes aimed at increasing food production, ending hunger and improving nutrition have been developed. A farm input-subsidy programme aimed at increasing yields through the availability of tractors, seeds and fertilizer is now in place. The country has also invested heavily in building dams to harness water, and we hope that friends of the Kingdom will continue to partner with us in building more such facilities. The dams are helping many of our people to irrigate their crops. We look to international financial institutions to support those initiatives. We are concerned, however, that some of that support attaches stringent conditions with consequences that leave the recipient countries worse off. We therefore appeal to the United Nations to address that phenomenon, which seriously undermines the objectives of the 2030 Agenda.
We are very aware that, working alone, we are limited in our success. It is, therefore, important that the developed countries of the world support the growth of developing nations like ours. We appeal to donor countries to increase their funding to smaller nations so that they can strengthen their capacity to create jobs and address existing social challenges. Only when our communities achieve better living conditions will developing countries enjoy the peace and stability that provides the requisite environment for sustainable growth.
The effects of climate change have not gone unnoticed, nor have they left us unharmed. Sustainable Development Goal 11 calls for urgent action to combat climate change and its impacts. We continue to urge our developed partners not only to fulfil their pledges to the Green Fund but also to adopt policies that strike the correct balance among the requirements for the production of essential products, profits and the sustainability of our environment. Anything less would seriously jeopardize the ideals of the 2030 Agenda. We look forward to a legally binding global climate
agreement at the United Nations Climate Change Conference in France later this year.
The Kingdom of eSwatini continues to enjoy the peace and stability that all people on the globe deserve. The secret to our success has been consultation and dialogue aimed at building consensus, which is a model of peace that has a place in the implementation of United Nations operations. It is apparent that military intervention in resolving conflict has a short-term effect that leaves the people that it is meant to serve worse off. Only a peaceful solution to conflict can yield sustainable conclusions to the current crises facing various parts of the world today. That calls for us to unite and to bring the warring parties to the table for dialogue.
However, for that to be truly effective, we need the United Nations to ensure that any intervention is undertaken by a united body. If the United Nations is divided on the mandates that it creates to deal with challenges that require a collective approach, it runs the risk of worsening the problems. It is critical that, when the Members of the United Nations are confronted with conflict situations, they resolve them with one voice.
The protracted war in Syria remains a huge challenge for the United Nations. One of its consequences has been the serious refugee crisis that we have today, affecting neighbouring countries and, most recently, various European States. We applaud all the countries that have accepted the refugees and provided them with food and shelter, and we appeal to the Syrian people to come together to find a peaceful and lasting solution to their differences. There can be only one solution to that predicament, which is to resolve the source of the conflict so that all of the people of Syria are able to benefit from the peace they deserve. It is imperative that the objectives of the United Nations be met. One important aim of the United Nations is to work to rid society of all hostilities. We have put conflict-resolution mechanisms in place, and it is our duty to ensure that they are implemented effectively.
We trust that, as we proceed with the 2030 Agenda, we will fully embrace an all-inclusive approach. We therefore urge the United Nations to give every country in the world the opportunity to contribute to the global community in whatever form and capacity it can. In that regard, we appeal to the United Nations to consider admitting the Republic of China on Taiwan to membership. Like every other country, it has the
15-29431 21/51

A/70/PV.16 29/09/2015
potential to contribute positively to the global agenda, in its case in such areas as health care and information and communications technology, to mention only a few.
The inclusiveness espoused by the United Nations should encompass representation in the key bodies of the Organization. The African continent continues to appeal for a permanent seat on the Security Council through which its voice will be fully represented, as outlined in the Ezulwini Consensus. We trust that the matter will receive the attention it deserves.
Finally, I would like once again to extend my heartiest congratulations to the entire United Nations family for its attainment of 70 years of togetherness. We wish to commend all United Nations agencies for their sustained efforts to fulfil the ideals of the Organization, which have benefited humankind in many ways. Let us renew our commitment to the objectives of our global Organization. We have grown in numbers, and that has given rise to new paradigms. We are certain that, with the correct mindset, that will be addressed accordingly. However, it is important to realize that, as much as our goals may be universal, we do not share the same capabilities and capacities for implementing them. May Almighty God bless us all.
